732 N.W.2d 543 (2007)
BRISTOL WEST INSURANCE COMPANY, Plaintiff-Appellee,
v.
James R. GONZALEZ, Jr., Defendant-Appellant, and
Jennifer Dibble, Defendant.
Docket No. 133277. COA No. 270527.
Supreme Court of Michigan.
June 20, 2007.
On order of the Court, the application for leave to appeal the January 16, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we *544 are not persuaded that the question presented should be reviewed by this Court.
MICHAEL F. CAVANAGH, J., would grant leave to appeal.